            Case 2:21-cv-00604-SB-MRW Document 1-11 Filed 01/22/21 Page 1 of 2 Page ID #:92


            1    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            2    LAUREN M. BLAS, SBN 296823
                    lblas@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MEGAN COONEY, SBN 295174
                    mcooney@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
          10     Attorneys for Defendant
                 AMAZON.COM SERVICES LLC
          11
                                     UNITED STATES DISTRICT COURT
          12
                                    CENTRAL DISTRICT OF CALIFORNIA
          13
                 ANDREW GARCIA, an individual,          CASE NO. 2:21-cv-00604
          14
                                 Plaintiff,
          15
                      v.                                PROOF OF SERVICE
          16
                 AMAZON.COM SERVICES LLC
          17     DBA AMAZON FLEX, a California          (Los Angeles County Superior Court Case
                 Limited Liability Company; MICHAEL      No. 20STCV48702)
          18     D. DEAL, an individual; and DOES 1
                 through 20, inclusive,
          19
                                 Defendant.
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 2:21-cv-00604-SB-MRW Document 1-11 Filed 01/22/21 Page 2 of 2 Page ID #:93


            1                                      PROOF OF SERVICE
            2             I, Cynthia Martinez, declare as follows:
            3          I am employed in the County of Orange, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 3161
            4    Michelson Drive, Irvine, CA 92612-4412, in said County and State. On January 22,
                 2021, I served the following document(s):
            5
                          DEFENDANT AMAZON.COM SERVICES LLC’S NOTICE OF
            6             REMOVAL;
            7             DECLARATION OF MICHAEL D. DEAL IN SUPPORT OF
                          AMAZON.COM SERVICES LLC’S NOTICE OF REMOVAL;
            8
                          DECLARATION OF ZANE BROWN IN SUPPORT OF
            9             AMAZON.COM SERVICES LLC’S NOTICE OF REMOVAL;
          10              DECLARATION OF MICHAEL HOLECEK IN SUPPORT OF
                          DEFENDANT AMAZON.COM SERVICES LLC’S NOTICE OF
          11              REMOVAL
          12     on the parties stated below, by the following means of service:
          13               Gavril T. Gabriel, Esq.                   Attorney for Plaintiff
                           The Law Offices of Gavril T. Gabriel
          14               8255 Firestone Blvd., Suite 209
                           Downey, CA 90241
          15               Tel 562.758.8210
                           Fax 562.758.8219
          16               E-Mail GGabriel@GTGLaw.org
          17       BY OVERNIGHT DELIVERY: On the above-mentioned date, I caused the
                    documents to be placed in an envelope or package provided by an overnight
          18        delivery carrier and addressed to the persons at the addresses shown above. The
                    envelope or package was placed for collection and overnight delivery at an
          19        office or a regularly utilized drop box of the overnight delivery carrier with
                    delivery fees paid or provided for.
          20
                   (FEDERAL) I declare under penalty of perjury that the foregoing is true and
          21                  correct.
          22
                          Executed on January 22, 2021.
          23
          24
                                                                        Cynthia Martinez
          25
                 104387769.1
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
